      Case 8:19-cr-00157-PWG Document 9-1 Filed 04/18/19 Page 1 of 2




                                      ATTACHMENT A

                                 STIPULATION OF FACTS

        The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven thefollowingfacts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

       Between May 1993 and November 2017, the Defendant, BETIY ANN GARNER-
NEWBY ("GARNER-NEWBY"),              stole and knowingly converted to her own use at least
$326,091.00 in retirement annuity payments from the federal Civil Service Retirement System
("CSRS"), which is administered by the United States Office of Personnel Management ("OPM").

        At all relevant times, GARNER-NEWBY was a resident of Maryland. Victim A died on
April 12, 1993. GARNER-NEWBY notified state authorities of Victim A's death and was listed
as the informant on Victim A's death certificate. Prior to his death, Victim A was enrolled in the
CSRS. GARNER-NEWBY did not notify OPM of Victim A's death. Rather, after Victim A's
death, GARNER-NEWBY twice submitted to OPM forms falsely and fraudulently indicating that
Victim A remained alive to ensure the continuation of Victim A's annuity payments.

       Specifically, in September 1993 and April 1995, OPM sent to Victim A an OPM Form RI
38-107, which requires an annuitant to confirm the spelling of his or her name and address
information to avoid a suspension of benefits. This form provides a space to indicate that the
annuitant is deceased. In September 1993, GARNER-NEWBY returned the form to OPM.
GARNER-NEWBY forged Victim A's signature on this form and falsely showed that Victim A
was not deceased. GARNER-NEWBY also signed the form. On a separate OPM form entitled
"Follow Up Notification of Possible Suspension of Annuity Payments," GARNER-NEWBY
updated Victim A's address to GARNER-NEWBY's address in September 1993. In April 1995,
GARNER-NEWBY submitted another OPM Form RI 38-107 to OPM, again showing that Victim
A was not deceased. If GARNER-NEWBY had not submitted these forms, OPM would have
ceased making retirement annuity payments to Victim A.

       OPM continued to make monthly retirement annuity payments to Victim A until November
2017. These payments were deposited into a bank account held jointly in the names of Victim A
and GARNER-NEWBY. GARNER-NEWBY then wrote checks to herself drawn from this bank
account, and GARNER-NEWBY deposited these checks into a separate account held in
GARNER-NEWBY's name.

        On or about June 19,2018, agents with the OPM Office of the Inspector General conducted
a voluntary, non-custodial interview of GARNER-NEWBY at her residence. As such, no
Miranda warnings were given. GARNER-NEWBY informed the agents that Victim A's
retirement payments were deposited into a joint account in GARNER-NEWBY and Victim A's
names and that GARNER-NEWBY used money from this account to pay for everyday expenses,
such as utility bills, mortgage payments, and food. GARNER-NEWBY further told the agents
that she knew it was wrong to use the money deposited by OPM after Victim A's death.

Rev. August 2018
                                                10
      Case 8:19-cr-00157-PWG Document 9-1 Filed 04/18/19 Page 2 of 2




GARNER-NEWBY stated that she believed she was Victim A's beneficiary and continued to use
the money. After the agents showed GARNER-NEWBY the two September 1993 OPM forms,
GARNER-NEWBY said, "You've got documentation I signed so that's it" She then explained
that she forged Victim A's signature after Victim A's death and placed her address on the form.

        Between May 1993 and November 2017, OPM paid $326,091 in retirement annuity
payments to Victim A. In March 2018, OPM sent a letter to GARNER-NEWBY notifying her of
this overpayment and asking that she return this amount. Since that time, GARNER-NEWBY
has repaid $900.

       SO STIPULATED:


                                         ~2
                                         )eSsica C. Collins   ~
                                           Assistant United States Attorney



                                            ~M/La4:
                                           BettY        GlU1ler-Newby
                                           Defenilant



                                          ~~
                                           J~a     Talbott, Esq.
                                           Counsel for Defendant




Rev. August 2018
                                               II
